DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  In addition, acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy has been filed in parent Application No. 16/986,099, filed on August 5, 2020.

Oath/Declaration
Oath/Declaration as filed on August 5, 2020 is noted by the Examiner.

REASONS FOR ALLOWANCE
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
In particular, in light of the claims and IDS filed, the prior art references of record do not expressly teach the combination of all claim 1 element limitations.  Specifically, in regard to claim 1 the prior art of record at least does not expressly teach the concept of the first transparent wire being formed of the conductive portion of the dispersion layer, and wherein each first transparent electrode includes, viewed from the normal direction: a peripheral portion containing a connection between the first transparent wire and the first transparent electrode, the peripheral .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and include the following:
Liu et al., U.S. Patent Application Publication 2019/0064968 A1 (hereinafter Liu I) teaches a touch panel having a substrate, a touch sensing electrode, a peripheral conductive trace, a protective layer, and a conductive layer.
Takahashi et al., U.S. Patent Application Publication 2013/0189502 A1 (hereinafter Takahashi) teaches a transparent conductive component having a base material provided on a surface with a transparent electrode pattern part and a transparent insulation pattern part which are planarly arranged alternatingly such that visual recognition of transparent electrode pattern part and generation of moire are suppressed, thus providing outstanding visibility.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDUL-SAMAD A ADEDIRAN whose telephone number is (571)272-3128.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDUL-SAMAD A ADEDIRAN/Primary Examiner, Art Unit 2621